Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments dated 12/4/2020 with respect to the claims have been considered but are moot because the arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over 20190296718 to Birkbeck et al. (Birkbeck) in view of U.S. Pat. Pub. No. 20180138894 to Belot et al. (Belot) and further in view of U.S. Pat. No. 9368720 to Moon et al. (Moon) and further in view of “Phase-change RF switches with robust switching cycle endurance” by Moon et al. (Moon2).
Regarding Claims 1, 2, 7 and 9, Birkbeck teaches a non-volatile adjustable phase shifter coupled to a transceiver in a wireless communication device, said non-volatile adjustable phase shifter comprising: 
an RF switch 312; 
324/326 and a selectable transmission reference arm (when all switches are open, delay arms are open circuit and the output by definition is a reference arm, [0053]); 
said adjustable phase shifter configured to change a phase of RF signals being transmitted from or received by said transceiver when said non-volatile RF switch engages with or disengages from said selectable transmission delay arm (inherent purpose of the device of Fig. 3, phase shift will be caused upon operation); 
said phase shift changing a phase of RF signals being transmitted from or received by said transceiver (again, inherent purpose of the device of Fig. 3).
Birkbeck does not explicitly teach that the switches 312 are non-volatile. However, in analogous art, Moon teaches in Col. 1 lines 58-63 that non-volatile PCM switches may be used in RF applications. It would have been obvious to the person of ordinary skill at the time of filing to modify Birkbeck with the switches of Moon since PCM RF switches eliminate the need for standby power.
Moon further teaches in Figs. 3B and 5 at least, a PCM RF switch comprising:
A PCM 40 and a heating element 44 transverse to said PCM (see Fig. 5, PCM and heater are transverse, said heating element approximately defining an active segment of said PCM and passive segments of said PCM (by definition, the heating element would change the state of the PCM at the point of overlap in the transverse configuration); and 
PCM contacts 46/48 situated on said passive segments of said PCM (see again Fig. 5, PCM contacts are away from the intersection of the PCM and heater in the transverse configuration).
Birkbeck and Moon do not explicitly teach that the PCM RF contacts are not situated above the heater. However, in analogous art, Moon2 teaches Fig. 1 that the RF ports should not be situated over 
Birkbeck, Moon and Moon2 do not explicitly teach that the PCM contacts are situated only above the chalcogenide, and not on the sides. However, in analogous art, Davis shows in Fig. 1g contacts (not numbered) that contact only the top surface of a phase change material 21.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Davis in order to employ well known and understood damascene techniques to form the contacts, rather than planar thin films as taught by Moon and Moon2.

Regarding Claim 6, Birkbeck, Moon, Moon2 and Davis teach the non-volatile adjustable phase shifter of claim 1, wherein said non- volatile adjustable phase shifter is coupled to an antenna in said wireless communication device (Birkbeck teaches in [0003] that such systems are used with antennas, without an antenna to broadcast the RF signal the device of Fig. 3 would be useless).

Regarding Claim 8, Birkbeck, Moon, Moon2 and Davis teach the plurality of non-volatile adjustable phase shifters of claim 7, wherein said each of said ton-volatile adjustable phase shifters is coupled to a corresponding antenna in a phased array antenna panel utilized in 5G communications (Birkbeck teaches in [0003] that such systems are used with phased array antennas, without an antenna to broadcast the RF signal the device of Fig. 3 would be useless, and the limitation directed toward use in 5G systems is an intended use limitation bearing no patentable weight).

Regarding Claims 13 -17, Birkbeck, Moon, Moon2 and Davis teach a non-volatile adjustable phase shifter coupled to a transceiver in a wireless communication device, said non-volatile adjustable phase shifter comprising: 
(see above teaching and combination of Birkbeck and Moon); 
a selectable impedance element (capacitor bank 328); 
a phase shift caused by said non-volatile adjustable phase shifter being adjusted when said non-volatile RE switch engages with or disengages from said selectable impedance element: said phase shift changing a phase of RE signals being transmitted from or received by said transceiver (purpose of the device of Fig. 3 of Birkbeck is to cause phase shifts in RF signals, and is used in phased array antenna systems).

Regarding Claims 4, 11, and 19, Birkbeck, Moon, Moon2 and Davis teach the non-volatile adjustable phase shifter of claims 1, 7 and 13, wherein said non- volatile RF switch engages with said selectable transmission delay arm when said active segment of said PCM is in a crystalline phase, and wherein said non-volatile RF switch disengages from said selectable transmission delay arm when said active segment of said PCM is in an amorphous phase (switches of Belot and Moon are both closed in crystalline and open in amorphous phase, in combination with Birkbeck would engage and disengage the delay arms accordingly).

Regarding Claims 5, 12 and 20, Birkbeck, Moon, Moon2 and Davis teach the non-volatile adjustable phase shifter of claims 3, 10 and 18, wherein said PCM is selected from the group consisting of germanium telluride (GexTey) (see fig. 7A of Moon), germanium antimony telluride (GexSbyTez), germanium selenide (GexSey), and any other chalcogenide.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Birkbeck, Moon, Moon2 and Davis as applied to claims 1, 7 and 13 above, and further in view of U.S. Pat. Pub. No. 20150104921 to Terai et al. (Terai).
Regarding Claims 21-23, Birkbeck, Moon, Moon2 and Davis do not teach a planarization layer. However, in analogous art, Terai teaches a planarization layer 122 over a stack including phase change material 114p. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Terai in order to form a planar layer over the phase change material stacks for further processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812